DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 5-10, and 14-26 are allowed.
3.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on September 28, 2021 have been fully considered, and these remarks, as well as the amendments filed along with, have overcome the submitted prior art. No further prior art has been found that reads on the claims as amended, either or alone or in any reasonable combination.
Further, regarding claims 1 and 10, as amended, applicant argues that the amendments overcome the current grounds for rejection under 35 U.S.C. 112(a) (See Remarks, page 9, lines 13-18). Applicant’s arguments are persuasive. Claims 1 and 10, as amended, comply with the written description requirement under 35 U.S.C. 112(a).
Claims 5-9 and 14-26 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474